This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SANTA FE TOW AND
 3 EMERGENCY LOCK &
 4 KEY,

 5          Protestants-Appellants,

 6 v.                                                                            NO. 34,881

 7 NEW MEXICO TAXATION AND
 8 REVENUE DEPARTMENT,

 9          Respondent-Appellee,

10 and

11   IN THE MATTER OF THE PROTEST OF
12   SANTA FE TOW TO ASSESSMENT ISSUED
13   UNDER ID# L1332888896 AND EMERGENCY
14   LOCK & KEY TO ASSESSMENT ISSUED UNDER
15   ID# L0837170496

16 APPEAL FROM THE TAXATION & REVENUE DEPARTMENT
17 Monica Ontiveros, Hearing Officer

18   Marrs Griebel Law, Ltd.
19   Clinton W. Marrs
20   Patrick Griebel
21   Albuquerque, NM

22 for Appellants
 1 Taxation & Revenue Department
 2 Peter Breen
 3 Santa Fe, NM

 4 for Appellee


 5                           MEMORANDUM OPINION

 6 KENNEDY, Judge.

 7   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 8 proposed summary disposition. No memorandum opposing summary affirmance has

 9 been filed and the time for doing so has expired.

10   {2}   AFFIRMED.

11   {3}   IT IS SO ORDERED.



12                                              _______________________________
13                                              RODERICK T. KENNEDY, Judge


14 WE CONCUR:



15 ___________________________________
16 MICHAEL E. VIGIL, Chief Judge



17 _________________________________


                                            2
1 JONATHAN B. SUTIN, Judge




                             3